 



Ex. 10.67
Asset Purchase Agreement
between
Rockford Corporation
and
NHT, Inc.
Dated as of October 7, 2005

 



--------------------------------------------------------------------------------



 



Asset Purchase Agreement
This Asset Purchase Agreement (“Agreement”) is between:

  (a)   Rockford Corporation (“Seller”); and     (b)   NHT, Inc. (“Purchaser”).

Seller and Purchaser agree as follows:

1.   Background and Definitions.

  1.1   Company Business. Seller is in the business of designing, manufacturing,
marketing and distributing high quality professional and home audio speakers,
home theater speakers, and related products through its division known as NHT
(“NHT” or the “Business”). The Business includes only the Rockford Home Group
division that sells products under the NHT and NHT Pro brands. The Business does
not include, and no assets are sold relating to, any other Rockford Home Group
brands (including the Fosgate Audionics and Hafler brands) or any other Rockford
Corporation brands.     1.2   Asset Sale. Seller desires to sell, and Purchaser
has agreed to acquire all or substantially all of Seller’s tangible and
intangible assets used exclusively in the Business and specifically listed in
Schedule 1.2 (the “Assets”), including:

  (a)   the Business’ inventory as it exists on the Effective Date and as
updated and acquired through the Closing Date, except for inventory sold in the
ordinary course of business (the “Inventory”);     (b)   all accounts receivable
related to the Business as of the Effective Date as updated and created through
the Closing Date, except for accounts receivable sold in the ordinary course of
business (the “Accounts Receivable”)     (c)   the Intellectual Property used
exclusively in connection with the Business, including those trademarks and
trade names identified on Schedule 1.2 and any federal, state, or foreign
registrations relating to these names (the “Names”), and the goodwill associated
with such Names. Purchaser will not acquire any interest in any of Seller’s
trademarks, names or other Intellectual Property other than the Names and
Intellectual Property identified on Schedule 1.2;     (d)   all other assets
used exclusively in the Business, including owned or leased property and
equipment, supplies, trade show fixtures specific to the Business, and other
assets listed in Schedule 1.2.

      The Assets specifically exclude the Excluded Assets.

- 2 -



--------------------------------------------------------------------------------



 



1.3   Definitions. In this Agreement:

  (a)   Affiliate means any Business Entity which, directly or indirectly, alone
or together with others, controls, is controlled by, or is under common control
with, another Business Entity;     (b)   Agreement means this Agreement and each
of the Schedules and certificates delivered with this Agreement. The Schedules
and certificates are a part of this Agreement;     (c)   Assets has the meaning
given in Section 1.2;     (d)   Assumed Liabilities means those debts,
obligations and other liabilities assumed by Purchaser, as specifically listed
in Schedule 2.4.     (e)   Business has the meaning given in Section 1.1;    
(f)   Business Entity means any person, corporation, partnership, joint venture,
limited liability company, or other entity;     (g)   Closing means the
consummation of the transactions contemplated by this Agreement;     (h)  
Closing Date means the day on which the Closing takes place;     (i)   Contract
means any contract, indenture, mortgage or deed of trust, lease, purchase order,
guaranty, insurance policy, bond, license, instrument, understanding,
obligation, or other agreement, written or oral;     (j)   Employment Contracts
means all employment agreements, consulting agreements, and collective
bargaining agreements;     (k)   Employment Plans means all executive
compensation plans, bonus plans, holiday and other bonus practices, deferred
compensation agreements, pension or retirement plans, employee stock option or
stock purchase plans, employee life, health, and accident insurance, and other
employee benefit plans, agreements, arrangements or commitments;     (l)  
Encumbrance means any mortgage, pledge, lien, claim, charge, security interest,
restriction, easement, right of way, or other encumbrance;     (m)  
Environmental Laws means all Laws relating to the environmental or Hazardous
Materials, including the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986 (“CERCLA”), 42 U.S.C. §9601 et seq.; the Toxic
Substance Control Act (“TSCA”), 15 U.S.C. §2601 et seq; the Hazardous Materials

- 3 -



--------------------------------------------------------------------------------



 



      Transaction Act, 49 U.S.C. §1802 et seq; the Resource Conservation and
Recovery Act (“RCRA”), 42 U.S.C. §9601 et seq; the Clean Water Act (“CWA”), 33
U.S.C. §1251 et seq; the Safe Drinking Water Act, 42 U.S. C. §300(f) et seq; the
Clean Air Act (“CAA”), 42 U.S.C. §7401 et seq; Federal Insecticide, Fungicide
and Rodentcide Act (“FIFRA), 7 U.S.C. §136 et seq; and Solid Waste Disposal Act
(“SVVDA”) §6901 et seq;     (n)   Escrow Agent means the person appointed to
serve as Escrow Agent under the Escrow Agreement, attached as Exhibit 4.1;    
(o)   Excluded Assets means the assets used in the Business that are not being
sold to or acquired by Purchaser, including any assets that are listed as
Excluded Assets on Schedule 1.2;     (p)   Financial Statements and Financial
Statement Date have the meaning given in Section 5.5;     (q)   Government means
any legislature, executive, department, administrative agency, municipality,
subdivision, instrumentality, or other authority of the United States, any
state, any locality, or any foreign country or political subdivision of a
foreign country;     (r)   Hazardous Materials means hazardous wastes, hazardous
substances, hazardous constituents, toxic substances, pollutants, contaminants,
radioactive materials, related materials, and any other substances, constituents
or wastes, whether solids, liquids or gases, subject to regulation under any
Environmental Laws;     (s)   Information means information supplied to
Purchaser by Seller under Section 7.8 of this Agreement;     (t)   Intellectual
Property means patents, trademarks, trade names, service marks, other trade
rights, copyrights, licenses, and similar intangibles;     (u)   Know, Knows,
Knowledge, Knowingly or Known mean, when referring to disclosure by Seller,
matters known, or that should have been known by Seller’s executive officers and
other senior managers responsible for the Business (excluding the NHT Managers,
the “Seller Managers”) other than the managers of the Business who are expected
to accept employment with Purchaser (the “NHT Managers”), and matters reflected
in Seller’s reasonably available records relating to the Business, but excluding
matters (1) that were known to (or should have been known by) the NHT Managers
but not the Seller Managers or (2) reflected in records generally available to
the NHT Managers but not to the Seller Managers. The Seller Managers are
entitled to rely on statements and representations that the NHT Managers have
made about the Business and its prospects and their knowledge may be based on
such statements and representations, even if investigation would have revealed
such statements and representations were not correct, unless they had actual
knowledge

- 4 -



--------------------------------------------------------------------------------



 



      (without reference to matters they should have known but did not know) of
information that directly contradicted the statements made by the NHT Managers;
    (v)   Laws means any law, statute, ordinance, rule, regulation, or Order;  
  (w)   Liability Limit means the amount actually held in the Escrow Fund at the
time a claim for indemnification under the provisions of Section 13.2 is made by
Purchaser against Seller;     (x)   Loss means all expenses (including
reasonable attorneys’ and accountants’ fees), losses, taxes, claims, damages,
awards, fines, interest, penalties, and liabilities;     (y)   Material means
any expense, expenditure, purchase, encumbrance, debt or Asset value that
exceeds USD $24,000.00;     (z)   Material Adverse Change or Material Adverse
Effect means any change or effect that is or would be materially adverse to a
party and its Affiliates,

  •   taking into account the business, properties, assets, employees, financial
condition and results of operations of the party and its Affiliates; but     •  
excluding those changes, effects, and developments that directly result from the
announcement of this Agreement.

  (aa)   Order means any order, decree, decision, injunction, finding, or
judgment;     (bb)   Permits means all approvals, permits, licenses, filings,
registrations, certificates, orders, authorizations, qualifications, or other
consents from any Government, self-regulatory authority, or any other third
party;     (cc)   Proceeding means any claim, action, suit, mediation,
arbitration, labor grievance, Government investigation, or other legal or
administrative proceeding;     (dd)   Purchase Price means the purchase price
for the Assets, in a total amount of $2,400,000, subject to adjustment and
deductions as provided elsewhere in this Agreement;     (ee)   Purchaser means
NHT, Inc., a Colorado corporation;     (ff)   Seller means Rockford Corporation,
an Arizona corporation; and     (gg)   Tax means any tax, assessment, duty, or
governmental charge or deposit (including income, property, ad valorem, gross
receipts, sales, use, value added, occupation, franchise, transfer, excise,
goods and services, payroll, employment, profits, capital, severance,
production, premium, payroll, stamp, unemployment insurance, disability,
workers’ compensation, withholding, and social security tax),

- 5 -



--------------------------------------------------------------------------------



 



      and all interest and penalties, whether disputed or not, imposed by any
Government.

      Other terms used as defined terms have the meanings used in this
Agreement.

2.   Purchase and Sale of Assets. At the Closing, and subject to the terms and
conditions of this Agreement:

  2.1   Purchase of Assets. Seller will sell to Purchaser, and Purchaser will
purchase from Sellers, the Assets.     2.2   No Purchase of Other Assets. Other
than the Assets, Purchaser will not acquire any other asset of Seller.     2.3  
No General Assumption of Certain Liabilities. Except for the Assumed
Liabilities, Purchaser will not assume any liabilities of Seller. Seller will be
solely responsible for paying all liabilities (except for the Assumed
Liabilities) related to the Business and the Assets and arising before the
Closing, including executory contracts, purchase orders, judgments, obligations,
debts and tax liabilities.     2.4   Assumption of Assumed Liabilities.
Purchaser will assume liability only for the accounts payable, contract
obligations, warranty obligations, and other liabilities specifically described
in Schedule 2.4 (the “Assumed Liabilities”).

3.   Closing. The Closing will take place at 10:00 A.M., local time, on or
before October 11, 2005, at the offices of Steptoe & Johnson, 201 E. Washington
St., Suite 1600, Phoenix, Arizona 85004, or at another agreed upon time and
place.   4.   Purchase Price.

  4.1   Purchase Price; Closing Adjustments. At the Closing, Purchaser will pay
to Seller the Purchase Price for the Assets by wire transfer of immediately
available funds, less the deposit into the Indemnity Escrow. The Indemnity
Escrow will be deposited as follows:

  (a)   Escrow Fund. $240,000 will be deposited into an escrow account (the
“Escrow Fund”) with the escrow agent listed on Schedule 4.1 (the “Escrow Agent”)
for the purpose of securing Seller’s indemnity obligations under Section 13.2.
The Escrow Fund will be held and disbursed in accordance with the terms of the
Escrow Agreement attached as Exhibit 4.1. In the absence of claims, the Escrow
Fund will be released from escrow and paid to Seller one year after the Closing
Date.     (b)   Earnings on Escrowed Funds. The Escrow Fund will be invested and
earnings will be paid in accordance with the terms of the Escrow Agreement.

  4.2   Allocation of Purchase Price. The Parties will allocate the Purchase
Price among the Assets for tax purposes in accordance with Section 1060 of the
Internal Revenue Code. Purchaser and Seller will each prepare and file on a
timely basis with the Internal

- 6 -



--------------------------------------------------------------------------------



 



      Revenue Service substantially identical initial and supplemental Internal
Revenue Service Forms 8594 “Asset Acquisition Statements Under Section 1060”
consistent with such allocation.

5.   Representations and Warranties by Seller. Except as stated otherwise in a
Schedule to this Agreement, Seller represents and warrants to Purchaser that:

  5.1   Organization and Authority to Conduct Business. Seller is duly
organized, validly existing and in good standing under the laws of Arizona and
is qualified to do business and is in good standing in each of the jurisdictions
identified on Schedule 5.1. Seller has all requisite corporate power and
authority to carry on its business as now being conducted, to own, lease, or
operate its properties and to carry out the transactions contemplated by this
Agreement. Seller has delivered to Purchaser complete copies of Seller’s
certificate of incorporation and bylaws as amended;     5.2   Authorization and
Approval of Agreement. Seller:

  (a)   has taken, or will take before the Closing, all actions; and     (b)  
has secured, or will secure before the Closing, all Permits

      required to authorize the execution, delivery, and consummation of this
Agreement and the transactions contemplated by this Agreement.

  5.3   Binding Effect. This Agreement, and each document executed by Seller in
connection with this Agreement:

  (a)   constitutes the valid, binding, and enforceable obligation of Seller;  
  (b)   has been duly executed and delivered by Seller; and     (c)   has been
duly authorized by all necessary corporate action.

  5.4   Execution, Delivery and Performance of Agreement. The execution,
delivery, and performance of this Agreement by Seller will not (with or without
the giving of notice or the passage of time or both) conflict with, result in a
default under, result in the creation of any Encumbrance pursuant to, or result
in the acceleration of any obligation under or permit the termination of:

  (a)   Seller’s certificate of incorporation or bylaws; or     (b)   any
material Contract or Law to which Seller is a party or by which it may be bound.

  5.5   Financial Statements.

- 7 -



--------------------------------------------------------------------------------



 



  (a)   Sellers has delivered to Purchaser financial statements relating to the
Business for the periods ending [dates of financial statements]. The last such
date is the Financial Statements Date. The financial statements were derived
from Seller’s consolidated financial statements, but are not audited. Because
Seller prepares its financial statements on a consolidated basis, and because
the Business is only a small part of Seller’s total operations, the financial
statements were not prepared in accordance with GAAP. The financial statements
were derived from Seller’s financial statements (which were prepared in
accordance with GAAP) and other financial records. Seller represents and
warrants that (1) the financial statements delivered to Purchaser in connection
with this Agreement were derived from Seller’s financial records, (2) Seller has
used its best efforts to have the financial statements of the Business fairly
and accurately present the unconsolidated financial position of the Business as
of the dates indicated and the unconsolidated results of operations and cash
flows of the Business for the periods then ended, and (3) Seller has not
Knowingly caused the financial statements to present information that does not
fairly and accurately present the unconsolidated financial position of the
Business as of the dates indicated and the unconsolidated results of operations
and cash flows of the Business for the periods then ended. Purchaser
acknowledges that (i) Seller has explained that Seller’s financial systems
require the application of significant judgment about the allocation of certain
items to different Seller operations including the Business, (ii) the
allocations made to the Business may not be consistent with GAAP and may not
reflect the results to be expected if the Business had operated on a stand-alone
basis and, as a result, (iii) Seller does not warrant that the financial
statements actually fairly and accurately present the unconsolidated financial
position of the Business as of the dates indicated and the unconsolidated
results of operations and cash flows of the Business for the periods then ended.
    (b)   Except as contemplated by this Agreement, to Seller’s Knowledge, there
are no liabilities or obligations of any nature (whether accrued, absolute,
contingent or otherwise) related to the Business, except liabilities:

  (1)   provided for in the Business’ balance sheet as of the Financial
Statements Date; or     (2)   incurred since the date of such balance sheet in
the ordinary course of business consistent with past practices;

  5.6   Absence of Undisclosed Liabilities. As of the Financial Statements Date
there are not any Material debts or liabilities related to the Business except
as disclosed in the Financial Statements or in Schedule 5.6 or elsewhere in this
Agreement. Since the Financial Statements Date Seller has not incurred
additional Material debts or liabilities related to the Business except as
disclosed in Schedule 5.6 or elsewhere in this Agreement;

- 8 -



--------------------------------------------------------------------------------



 



  5.7   Litigation.

  (a)   There is no Proceeding pending or, to Seller’s Knowledge, threatened;
and     (b)   There is no Order in effect or, to Seller’s Knowledge, threatened
against or relating to

      (1) the Business, (2) Seller’s officers, directors, or employees who
participate in the Business, (3) the properties, assets, or operations related
to the Business, or (4) the transactions contemplated by this Agreement. Seller
does not Know, or have reason to Know, of any basis for such a Proceeding or
Order;

  5.8   Bankruptcy Proceedings. Seller is not involved in any Proceeding by or
against it (a) under the Bankruptcy Code, 11 U.S.C. § 101 et seq., (b) under any
other insolvency or debtors’ relief act, or (c) for the appointment of a
trustee, receiver, liquidator, assignee, sequestrator or other similar official;
    5.9   Taxes.

  (a)   Seller has paid, or will pay before their due date, all Taxes related to
the Business due on or before the Closing and has reserved, or will reserve
before the Closing, amounts necessary to pay Taxes due after the Closing in
respect of periods ending on or before the Closing;     (b)   Seller has timely
filed, or will timely file, all tax returns required in connection with any
Taxes related to the Business, and has not made any requests for extensions. All
such returns are accurate and comply with applicable Law;     (c)   Seller has
made all deposits required by Law and (1) has not been delinquent in the payment
of any Tax or (2) has paid any penalty associated with a delinquency; and    
(d)   Seller is not currently the subject of any Tax audit related to the
Business, has no reassessment of any Tax proposed, and Knows of no basis for any
such reassessment;

  5.10   Compliance with Laws, Permits, and Contracts.

  (a)   Seller has complied in all respects with all Laws applicable to the
Business, Assets, or operations of the Business as presently conducted;     (b)
  Seller has secured and is in compliance with all Permits required for the
Assets and the Business as presently conducted;     (c)   Seller has not
offered, paid, or agreed to pay money or anything of value for the purpose of or
with the intent of obtaining or maintaining business for Seller or

- 9 -



--------------------------------------------------------------------------------



 



      otherwise benefiting Seller in violation of any Law (including
Section 30A(a) of the Securities Exchange Act of 1934, as amended); and

  (d)   The ownership and present use of Seller’s properties related to the
Business and the conduct of the Business,

  (1)   does not conflict with the rights of any other person; and     (2)  
will not (with or without the giving of notice or the passage of time or both)
conflict with or result in a default under

  •   Seller’s certificate of incorporation or bylaws; or     •   any Contract
or Law to which Seller is a party or by which it is affected;

  5.11   Enforceability of Contracts, No Defaults.

  (a)   all Contracts identified in this Agreement to which Seller is a party
are effective, valid, binding, and enforceable in accordance with their terms;
and     (b)   Seller does not Know, or have reason to Know, of any default (or
event which, after notice or lapse of time, would constitute a default) of such
Contracts;

  5.12   Product Recalls. Seller has not within the past 5 years:

  (a)   been party to any Proceeding brought by a Government; or     (b)   been
subject to any Order;

      that related to the Business and required, or sought to require, that
Seller recall any products designed, manufactured, assembled, shipped, sold,
distributed, installed, repaired or maintained by Seller in connection with the
Business. Seller does not Know, or have reason to Know, of any voluntary recall
undertaken to avoid a Proceeding or Order or of any pending or threatened
Proceeding or Order that would require such a recall;

  5.13   Environmental Matters.

  (a)   The Business is in compliance with Environmental Laws;     (b)   Seller
has secured all Permits required under Environmental Laws for the operation of
the Business (and such Permits are listed on Schedule 5.13);     (c)   Seller
does not Know, or have reason to Know, of any pending or threatened Proceedings
against Seller related to the Business with respect to Environmental Laws;

- 10 -



--------------------------------------------------------------------------------



 



  (d)   Seller does not Know, or have reason to Know, of any act related to the
Business and attributable to Seller that could give rise to liability under
CERCLA or any other Environmental Law. Seller has not submitted notice pursuant
to Section 103 of CERCLA with respect to any of the Assets;     (e)   Seller
does not own or operate in connection with the Business an underground storage
tank except for tanks in compliance with Environmental Laws; and     (f)   No
Hazardous Materials have been released, discharged, deposited, emitted, leaked,
spilled, poured, emptied, injected, dumped or disposed of in a manner that
violates any applicable Environmental Law on, in, or under real property owned
or occupied by Seller and related to the Business.

  5.14   Ownership of Assets; No Encumbrances. Seller has good and marketable
title to the Assets free and clear of any Encumbrance. There are no undisclosed
interests in the Assets, nor does Seller Know, or have reason to Know, of any
assertion of such an interest, or of any facts or circumstances that would give
rise to such an interest. Schedule 5.14 lists:

  (a)   Real Property.

  (1)   all real property that Seller uses in the Business and owns or leases;  
  (2)   a summary of the terms on which Seller owns, leases, or uses such real
property; and     (3)   a summary of the terms of any Encumbrances affecting
such real property; and

  (b)   Personal Property.

  (1)   all tangible personal property (other than inventory and supplies) that
Seller uses in the Business and owns or leases, except for owned items having a
value of less than $10,000 and leased items requiring lease payments of less
than $10,000 annually;     (2)   a summary of the terms on which Seller owns,
leases, or uses such personal property; and     (3)   a summary of the terms of
any Encumbrances affecting such personal property.

  (c)   Title. Seller has title to all the Assets reflected in the Financial
Statements or in Schedule 5.14, free of any Encumbrance, except:

- 11 -



--------------------------------------------------------------------------------



 



  (1)   items sold or otherwise disposed of in the ordinary course of business
consistent with past practice after the date hereof; or     (2)   as set forth
in the Financial Statements or in Schedule 5.14.

  (d)   The Assets are in good operating condition and repair, are suitable for
the purposes used, and are adequate for the current operations of the Business.
The Assets constitute all of the properties and assets used or held for use in
connection with, necessary for the conduct of, or otherwise material to, the
Business. Seller does not Know, or have reason to Know, of any pending or
threatened condemnation affecting the Assets;

  5.15   Insurance. Schedule 5.15 lists all insurance policies insuring, and all
performance bonds related to, the Business issued in favor of Seller specifying

  (a)   the name of the insurer or bonding company;     (b)   the risk insured
or bonded;     (c)   the limits of coverage;     (d)   the deductible (if any);
    (e)   the premium (including any proposed premium increases Known to
Seller);     (f)   any notice of cancellation or nonrenewal received by Seller;
and     (g)   the date through which coverage will continue by virtue of
premiums already paid;

  5.16   Distribution Agreements. Schedule 5.16 lists all sales agency
agreements, distributorship agreements, and agreements providing for the
services of an independent sales representative relating to the Business to
which Seller is a party;     5.17   Other Contracts. Schedule 5.17 lists:

  (a)   Each loan, conditional sales, or security agreement of Seller relating
to the Business with an unpaid balance more than $10,000;     (b)   Each license
agreement relating to intellectual property of Seller relating to the Business
(other than licenses incident to leases of computers, software, or office or
photographic equipment used in the ordinary course of business); and     (c)  
All material Contracts of Seller relating to the Business, but excluding:

  (1)   Contracts listed or excluded elsewhere in this Agreement; and

- 12 -



--------------------------------------------------------------------------------



 



  (2)   any Contract entered into in the ordinary course of business terminable
by Seller in less than 30 days or involving payment or receipt of less than
$10,000;

  5.18   Employment Matters.

  (a)   Employment Contracts and Plans. Schedule 5.18 lists

  (1)   all Employment Contracts and Employment Plans to which Seller is a party
or by which it is bound and which relate to the operation of the Business; and  
  (2)   the names and current annual rates of compensation of all personnel who
work exclusively for the Business (including employees and independent
contractors) whose 2004 compensation was $100,000 or more;

  (b)   Compliance with Employment Laws. Seller, in connection with the
Business:

  (1)   is in compliance with all Laws regulating employment practices, terms
and conditions of employment and wages and hours;     (2)   is not subject to
any unfair labor practice complaint or other petition before the National Labor
Relations Board;     (3)   is not subject to any labor strike, dispute,
slow-down or stoppage;     (4)   is not subject to any Proceeding arising out of
or under a collective bargaining agreement; and     (5)   has not experienced
any primary work stoppage or other labor difficulty involving its employees
during the past three years;

  (c)   Plan Compliance. Seller has administered and maintained the Employment
Plans in compliance with all applicable Laws with respect to employees working
in connection with the Business. Seller does not Know, or have reason to Know,
of any prohibited transaction (as defined in ERISA, 29 U.S.C. § 1001) relating
to any Employment Plan;

  5.19   No Guaranties. Other than as stated herein, Seller has not guaranteed
the obligations or liabilities of any person or business entity in connection
with the Business;     5.20   Intellectual Property. Schedule 5.20 lists all
patents, trademarks, trade names, service marks, other trade rights, copyrights,
licenses, and similar intangibles (the “Intellectual Property”) that Seller
owns, uses, or has registered in connection with the Business.

  (a)   Seller is not obligated to pay any royalty with respect to Intellectual
Property;

- 13 -



--------------------------------------------------------------------------------



 



  (b)   Seller does not Know, or have reason to Know, of any pending or
threatened Proceedings alleging that Seller has infringed any third party’s
Intellectual Property rights (or of any basis for such a Proceeding);     (c)  
Seller owns and has all right and title to the Intellectual Property free and
clear of any debts, security interests, or encumbrances.

  5.21   Inventory. Seller’s inventory and related supplies are merchantable or
suitable for sale in the ordinary course of business;     5.22   Receivables.
All receivables reflected in the Financial Statements, and all receivables which
have arisen since the Financial Statement Date, arose from transactions in the
ordinary course of business. The Seller expects such receivables that are not
currently overdue to be (or to have been) collected when due, except to the
extent of the normal allowance for doubtful accounts;     5.23   Records. The
books of account (“Books”) of Seller related to the Business are complete and
correct in all respects. Seller Knows of no transactions involving the Business
of Seller, which properly should have been, but are not, set forth in the Books,
except that this representation is qualified by reference to the representations
relating to allocation of items between Seller’s operations (including the
Business) described in the representation relating to the financial statements;
    5.24   Official Filings Complete. Seller has made all required Government
filings related to the Business;     5.25   Absence of Changes or Events. Since
the Financial Statements Date, Seller has conducted the Business only in the
ordinary course and has not taken, or entered into any agreement or made any
commitment to take, any of the following actions in connection with the
Business:

  (a)   Incurred any obligation or liability related to the Business, except
liabilities (1) for trade or business obligations incurred in the ordinary
course of business or (2) which do not materially affect the Business or the
Business’ financial condition;     (b)   Paid any obligation or liability
related to the Business other than current liabilities (1) shown on the
Financial Statements or (2) incurred since the Financial Statements Date in the
ordinary course of business;     (c)   Subjected any Assets to any Material
Encumbrance, other than as listed in Schedule 5.25(c) to this Agreement;     (d)
  Sold or otherwise disposed of any Material Assets, except as listed in
Schedule 5.25(d) to this Agreement;

- 14 -



--------------------------------------------------------------------------------



 



  (e)   Cancelled, compromised, waived, or released any debt, claim, or right
related to the Business, except in the ordinary course of business;     (f)  
Received or given notice of termination of any Contract whose termination has
had, or may have, a Material Adverse Effect on the Business or its financial
condition;     (g)   To its Knowledge, experienced any labor union organizing
activity, had any actual or threatened employee strikes, work stoppages,
slow-downs, or lock-outs, or had any material change in the terms of agreements
with employees, agents, customers or suppliers;     (h)   Made or agreed to make
any change in the compensation payable to any manager or employee working
exclusively for the Business, except for normal periodic bonus accruals and
normal periodic increases in regular compensation;     (i)   Acquired any
Material capital assets related to the Business, except as listed in
Schedule 5.25(i) to this Agreement;     (j)   Instituted, settled or agreed to
settle any Proceeding related to the Business; or     (k)   Suffered any change,
event, condition, damage, destruction, or loss having a Material Adverse Effect
on the Business;

  5.26   Disclosure. To Seller’s knowledge, no representation or warranty by
Seller in this Agreement

  (a)   contains or will contain any untrue statement of a material fact; or    
(b)   omits or will omit to state any material fact required to make the
statements made in this Agreement not misleading;

      provided, that Seller in making the representations set forth in this
Section 5.26 is relying in part upon, and is entitled to rely upon, the
statements and representations made to the Seller Managers by the NHT Managers
about the material facts represented or warranted and about whether any of the
representations or warranties omit a material fact

    The representations and warranties contained in this Agreement will not be
affected or deemed waived by reason of any investigation by Purchaser or its
representatives.   6.   Representations and Warranties by Purchaser. Except as
stated otherwise in a Schedule to this Agreement, Purchaser represents and
warrants to Seller that:

  6.1   Organization and Authority. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of Colorado, and has all
requisite power and authority to carry on its business as now being conducted to
enter into this Agreement

- 15 -



--------------------------------------------------------------------------------



 



      and to carry out the transactions contemplated by this Agreement.
Purchaser is qualified to do business and is in good standing in each of the
jurisdictions where the nature of its business or the properties it owns or
leases makes such qualification necessary or advisable.

  6.2   Authorization and Approval of Agreement. Purchaser

  (a)   has taken, or will take before the Closing, all actions; and     (b)  
has secured, or will secure before the Closing, all Permits

      required to authorize the execution, delivery, and consummation of this
Agreement and the transactions contemplated by this Agreement;     6.3   Binding
Effect. This Agreement, and each document executed by Purchaser in connection
with this Agreement, constitutes the valid, binding, and enforceable obligation
of Purchaser, has been duly executed and delivered by Purchaser, and has been
duly authorized by all necessary corporate action;     6.4   Execution, Delivery
and Performance of Agreement. The execution, delivery, and performance of this
Agreement by Purchaser will not (with or without the giving of notice or the
passage of time) conflict with, result in a default under, or result in the
creation of any Encumbrance pursuant to:

  (a)   Purchaser’s certificate of incorporation or bylaws; or     (b)   any
Contract or Law to which Purchaser is a party or by which it may be bound;

  6.5   Purchaser’s Independent Investigation. Purchaser and its representatives
have independently investigated Seller and the Business. Purchaser acknowledges
that there are no representations or warranties, express or implied, about the
Seller or the Business except for the representations and warranties in this
Agreement and each certificate and instrument furnished in connection with this
Agreement. Purchaser is not relying on any written or oral information about the
Seller or the Business (including financial or forward-looking information)
except for the representations and warranties in this Agreement and each
certificate and instrument furnished in connection with this Agreement;     6.6
  Plant Closing. Purchaser has no definite plans to implement any mass lay-off,
plant closing, or other covered employment loss (a “Lay-off”), as those terms
are defined by the Worker Adjustment and Retraining Notification Act, 229 U.S.C.
§ 2101-2109 (the “Act”), within sixty-one (61) days of the Closing Date. If it
implements a Lay-off after the Closing, Purchaser will comply with the Act;

- 16 -



--------------------------------------------------------------------------------



 



  6.7   Litigation. There is no Proceeding pending or, to its knowledge,
threatened; and there is no Order in effect relating to the transactions
contemplated by this Agreement. Purchaser does not know of any basis for such a
Proceeding or Order; and     6.8   Required Filings and Consents. No waiver,
consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Entity is required by or with respect to Purchaser
in connection with the execution and delivery of this Agreement or the
consummation by Purchaser of any of the transactions contemplated by this
Agreement, except for:

  (a)   the consents identified as required on Schedule 6.8, which are:

  (1)   all consents, waivers and approvals required in connection with the
consummation of the transactions contemplated by this Agreement under any of
Purchaser’s Contracts or Permits; and     (2)   will be secured before the
Closing;

  (b)   such other waivers, consents, approvals, orders, authorizations,
registrations, declarations and filings as would not individually or in the
aggregate:

  (1)   have a Material Adverse Effect on Purchaser;     (2)   impair
Purchaser’s ability to perform its obligations under this Agreement; or     (3)
  prevent the consummation of any of the transactions contemplated by this
Agreement;

  6.9   Disclosure. No representation or warranty by Purchaser in this Agreement

  (a)   contains or will contain any untrue statement of a material fact; or    
(b)   omits or will omit to state any material fact required to make the
statements made in this Agreement not misleading.

      The representations and warranties contained in this Agreement will not be
affected or deemed waived by reason of any investigation by Seller or its
representatives.

7.   Pre-Closing Covenants. After the execution of this Agreement and before the
earlier of the Closing or termination of this Agreement:

  7.1   Consents and Approvals.

  (a)   Seller will :

- 17 -



--------------------------------------------------------------------------------



 



  (1)   obtain promptly all Permits Seller is required to secure in order to
carry out the transactions contemplated by this Agreement; and     (2)   comply
with all Laws applicable to Seller regulating or restricting the transactions
contemplated by this Agreement;

      Purchaser will lend assistance to Seller in obtaining the Permits
referenced above as Seller reasonably requests.

  (b)   Purchaser will :

  (1)   obtain promptly all Permits Purchaser is required to secure in order to
carry out the transactions contemplated by this Agreement; and     (2)   comply
with all Laws applicable to Purchaser regulating or restricting the transactions
contemplated by this Agreement;

      Seller will lend assistance to Purchaser in obtaining the Permits
referenced above as Purchaser reasonably requests.

  7.2   Conduct of Business. Seller will conduct the Business only in the
ordinary course consistent with past practice, will maintain and preserve the
Assets, and will use commercially reasonable efforts to:

  (a)   preserve the Business and its internal organization;     (b)   maintain
the general character of the Business and conduct the Business operations,
activities, and practices in a reasonable manner in accordance with past
practices;     (c)   keep available to Purchaser the services of the managers,
employees, agents and independent contractors who work exclusively for the
Business;     (d)   preserve for the benefit of Purchaser the goodwill of
suppliers, customers, landlords and others having business relations material to
the Business; and     (e)   consult with Purchaser about material changes in the
conduct of the Business. Seller is not required to take or refrain from taking
any action that, in Seller’s reasonable judgment, is likely to result in

  (1)   a substantial penalty;     (2)   a claim for damages by any third party
against Seller;     (3)   losses to Seller;

- 18 -



--------------------------------------------------------------------------------



 



  (4)   prejudice to or interference with the Business; or     (5)   a breach by
any of the Seller of any of the representations and warranties made by it in
this Agreement;

  7.3   Inventory Reconciliation. Seller will provide Purchaser with reasonably
available information to show that the Inventory has been reconciled with the
financial statements as of the Financial Statements Date and that the financial
statements as of the Financial Statements Date accurately reflect the Inventory
of the Business.     7.4   Approval of Certain Transactions. Seller will not,
without Purchaser’s prior written approval, take or agree to take the following
actions in connection with the Business:

  (a)   incur any additional debt related to the Business, other than trade debt
and normal intercompany payables and receivables incurred in the ordinary course
of business;     (b)   increase the compensation of any managers or employees
working exclusively for the Business, except as listed in Schedule 7.4(b) to
this Agreement;     (c)   take any action which would breach any of its
representations and warranties in this Agreement;     (d)   sell or otherwise
dispose of any of the Assets except in the ordinary course of business;     (e)
  subject any Assets to an Encumbrance, other than in the ordinary course of
business; or     (f)   enter into or terminate any Contract related to the
Business except in the ordinary course of business and except for those of the
type which would not have to be listed or described in any schedule to this
Agreement;

  7.5   Material Changes. Seller will give Purchaser written notice of any
material change Known to Seller in any representations and warranties made by it
in this Agreement;     7.6   Asset Restrictions. Seller will take no action that
would encumber or restrict the Assets or their sale or transfer, except actions
to enforce rights under this Agreement;     7.7   Hart-Scott-Rodino Filing.
Seller and Purchaser will make any filing required under the Hart-Scott-Rodino
Act within 5 days after this Agreement is signed. Seller and Purchaser will
cooperate to respond promptly to any comments to the filing and to secure any
required Permits under the Hart-Scott-Rodino Act;     7.8   Confidentiality.

- 19 -



--------------------------------------------------------------------------------



 



  (a)   Agreement. Purchaser and Seller have entered into and remain bound by
the Confidentiality Agreement attached as Schedule 7.7. Each party will comply
with its obligations under the Confidentiality Agreement; and     (b)   Press
Releases. A party may make a public announcement of the transactions
contemplated in this Agreement only with the prior written consent of all other
parties. A party will not unreasonably withhold consent if an announcement is
required by applicable Law.

  7.9   Investigations. Upon reasonable notice and during regular business
hours, Seller will give Purchaser and Purchaser’s attorneys, accountants and
other representatives:

  (a)   reasonable access to Seller’s officers, directors, employees,
independent contractors, counsel, and independent accountants related to the
Business;     (b)   reasonable access to Seller’s Assets, Contracts, and Books
related to the Business;     (c)   copies of documents of Seller reasonably
requested by Purchaser related to the Business; and     (d)   information
Purchaser reasonably requests with respect to the affairs of Seller related to
the Business.

      Information supplied by Seller to Purchaser is subject to the
Confidentiality Agreement. Seller does not assume responsibility for the
accuracy or completeness of the Information except and to the extent
specifically provided in this Agreement. Neither the Information nor Purchaser’s
investigation affects Purchaser’s right to rely on the representations and
warranties made in this Agreement.

8.   Conditions to each Party’s Obligations. No party is obligated to close the
transactions contemplated by this Agreement unless the following conditions are
satisfied on or before the Closing Date:

  8.1   Consents and Approvals. All Permits, consents and approvals required
pursuant to Section 7.1 must have been obtained; and     8.2   Proceedings. No
Proceeding seeking to enjoin or prohibit, and no Order enjoining or prohibiting
the consummation of the transactions contemplated by this Agreement may be in
effect.

9.   Conditions to Purchaser’s Obligations. Purchaser is not obligated to close
the transactions contemplated by this Agreement unless the following conditions
are satisfied or waived by Purchaser on or before the Closing Date:

  9.1   Accuracy of Representations and Warranties. The representations and
warranties of Seller in this Agreement must be true and correct, both when made
and on the Closing Date;

- 20 -



--------------------------------------------------------------------------------



 



  9.2   Performance of Obligations and Delivery of Documents. Seller must have
performed all covenants, agreements, and obligations required of it by this
Agreement and must have executed and delivered to Purchaser all documents
required to be delivered at or prior to the Closing, including this Agreement,
the Escrow Agreement, and other Assignment or Transfer Agreements reasonably
requested by Purchaser (such as those needed to transfer leases, licenses,
Intellectual Property or other ownership rights owned by Seller and related to
the Business);     9.3   Opinion of Counsel. Purchaser must have received an
opinion of Seller’s counsel, dated as of the Closing Date, substantially in the
form of opinion attached as Schedule 9.3; and     9.4   Certificate. Seller must
deliver to Purchaser a certificate, substantially in the form attached as
Schedule 9.4, that the conditions stated in this Section 9 have been fulfilled.

10.   Conditions to Seller’s Obligations. Seller is not obligated to close the
transactions contemplated by this Agreement unless the following conditions are
satisfied or waived by Seller on or before the Closing Date:

  10.1   Accuracy of Representations and Warranties. The representations and
warranties of Purchaser in this Agreement must be true and correct, both when
made and on the Closing Date;     10.2   Performance of Obligations and Delivery
of Documents. Purchaser must have performed all covenants, agreements, and
obligations required of it by this Agreement and must have executed and
delivered to Seller all documents required to be delivered at or prior to the
Closing;     10.3   Opinion of Counsel. Seller must have received an opinion of
Purchaser’s counsel, dated as of the Closing Date, substantially in the form of
opinion attached as Schedule 10.3; and     10.4   Certificate. Purchaser must
deliver to Seller a certificate, substantially in the form attached as
Schedule 10.4, that the conditions stated in this Section 10 have been
fulfilled.

11.   Obligations at and after Closing.

  11.1   Seller Deliveries. At the Closing, Seller will deliver to Purchaser all
documents required to be delivered to Purchaser under this Agreement including
this Agreement, the Escrow Agreement, and all other documents identified in
Section 9.     11.2   Purchaser Deliveries. At the Closing, Purchaser will
deliver:

- 21 -



--------------------------------------------------------------------------------



 



  (a)   the Purchase Price to Seller; and     (b)   all other documents required
to be delivered to Seller under this Agreement including this Agreement, the
Escrow Agreement, and all other documents identified in Section 10.

  11.3   Additional Documents. After the Closing, each party will execute and
deliver other documents and take further action, as any other party reasonably
deems necessary to carry out the transactions contemplated by this Agreement.  
  11.4   Collection of Accounts Receivable. At the closing Seller or its
designee shall have the right and authority to collect for Purchaser’s or its
designee’s account, all receivables and other items which constitute a part of
the Assets, and Seller shall, promptly after receipt of any payment in respect
of any of the foregoing, properly endorse and deliver to Purchaser any
documents, cash or checks received on account of or otherwise relating to any
such receivables or other items. Seller shall promptly transfer or deliver to
Purchaser or its designee any cash or other property that Seller may receive in
respect of any deposit, prepaid expense, Claim, contract, sales order, purchase
order or receivable of any character, or any other item, constituting an Asset
and to which Purchaser is entitled by virtue of purchasing the Assets of the
Business pursuant to this Agreement. To the extent payments of any such items
are delivered to a lockbox maintained for Seller, Seller will pay the amount of
such items to Purchaser promptly after they are collected.     11.5   Inventory
and Receivable Reconciliation. Within 15 days after Closing, Seller shall
provide Purchaser with revised schedules for the Business as of the Closing (the
“Closing Statement”) showing (a) the amount of inventory as of the Closing and
reconciling purchases and sales of the inventory in the ordinary course of
business from the date of the inventory schedule attached as part of
Schedule 1.2 (expected to be the business day before signing of this Agreement)
to the Closing Date and (b) the accounts receivable as of the Closing and
reconciling the addition of receivables through sales of inventory after the
date of the accounts receivable schedule attached as part of Schedule 1.2
(expected to be the business day before signing of this Agreement) through the
Closing Date and the collection of receivables after the same date to the
Closing Date. Such statements shall be subject to the same standards as outlined
in Section 5.5(a) of this Agreement. Any Material discrepancies to the detriment
of Purchaser are subject to indemnification under Section 13.2, except that the
adjustment of any reconciliation for Material discrepancies will not be subject
to the “basket” deductible and will be made against the Escrow Amount on a
dollar for dollar basis.

12.   Termination.

  12.1   Rights to Terminate. A party may terminate this Agreement at any time
before the Closing:

- 22 -



--------------------------------------------------------------------------------



 



  (a)   by mutual written consent of Seller and Purchaser;     (b)   if the
Closing has not occurred on or before October 11, 2005; or     (c)   if (1) a
representation or warranty of the another party was or has become materially
inaccurate or untrue or (2) another party has failed materially to comply with
or perform under this Agreement (except that, if the misrepresentation or breach
is curable then this Agreement will not terminate until the responsible party
has failed for 10 days after notice to cure the misrepresentation or breach).

      This Agreement will terminate when a party who is authorized to terminate
it gives the other parties notice of the termination.

  12.2   Effect of Termination. If this Agreement is terminated, no party has
any liability or further obligation unless the termination was a result of such
party’s

  (a)   breach;     (b)   violation of its duties, obligations, representations,
or warranties; or     (c)   fraud, bad faith, or willful misconduct.

13.   Indemnification.

  13.1   By Purchaser. Purchaser will indemnify Seller from, and will pay on its
behalf, all Loss (whether or not resulting from third party claims) incurred as
a result of (a) any untrue representation, breach of warranty or non-fulfillment
of any of Purchaser’s covenants or agreements stated in this Agreement or
(b) operation of the Business after the Closing;     13.2   By Seller. Seller
will indemnify and hold harmless Purchaser from, and will pay on its behalf, all
Loss (whether or not resulting from third party claims) incurred as a result of
(a) any untrue representation, breach of warranty, or non-fulfillment of any
covenant or agreement of the Seller in this Agreement or (b) operation of the
Business prior to the Closing (excluding the Assumed Liabilities).

  (a)   “Basket” Deductible. Except as otherwise provided in this Agreement, the
Seller will have no obligation to indemnify the Purchaser under this
Section 13.2 unless the Purchaser has suffered Losses in excess of $24,000 in
the aggregate and then only to the extent of such excess.     (b)   Liability
Limit. The aggregate liability of Seller under this Section 13.2 will not exceed
the Liability Limit. Seller will have no liability for indemnification under
this Section 13.2 except to the extent of the Liability Limit and any payment of
a claim for indemnification may be made out of the Escrow Fund. The obligations
of Seller under this section are subject to Section 14 below.

- 23 -



--------------------------------------------------------------------------------



 



  13.3   Procedure. Procedures for making a claim for indemnity are set forth in
the Escrow Agreement.     13.4   Indemnification for Direct Fraud. Seller will
indemnify and hold harmless Purchaser from, and will pay on its behalf, all Loss
(whether or not resulting from third party claims) incurred as a result of
Seller’s direct participation in fraud related to the representations and
obligations established in this Agreement. In determining whether Seller’s
activities may have constituted fraud, Seller will have the right to rely upon
statements and representations of the NHT Managers without investigation and any
action taken or representation made in reliance upon any NHT Manager is not and
cannot be fraudulent. Purchaser will make claims for fraud using the process
established in Section 14. Such claims will not be subject to the “basket
deductible” or the Liability Limit; however, they may not exceed the Purchase
Price.

14.   Expiration of Representations and Warranties. All representations and
warranties made by the parties in this Agreement, or in any instrument or
document furnished in connection with this Agreement, will survive the Closing
and any investigation at any time made by or on behalf of the parties.

  14.1   Survival of Certain Representations and Warranties. The representations
and warranties set forth in Section 5 and Section 6 will survive until one year
after the Closing Date (the “Escrow Release Date”) unless prior to such time one
or more claims specifying a breach of any such representation or warranty is
submitted in writing to the indemnified party and identified as a claim for
indemnification pursuant to this Agreement;     14.2   Limit on Claims. A party
may maintain a claim or action for indemnity pursuant to Section 13 after the
expiration of the representation or warranty under Section 14.1 only if the
party made the claim in writing before expiration.     14.3   Application of
Claims. Claims for indemnity pursuant to Section 13.2 or Section 13.4 will be
applied against the Escrow Fund in the following order:

  (a)   the first $24,000 aggregate amount of Losses for breaches of
representations and warranties are subject to the “basket” and no claim may be
made against the Escrow Fund for them except that the “basket” will not apply to
claims under Section 13.4 or as otherwise provided in this Agreement; and    
(b)   the Losses up to the amount of the Liability Limit and in excess of the
“basket” will be paid to Purchaser out of the Escrow Fund (if the Escrow Fund
has not been released). Seller shall not be responsible to pay any amounts due
under Sections 13 or 14 of this Agreement in excess of the amount of the
Liability Limit, except for claims for direct fraud covered by Section 13.4.

      Except for claims for direct fraud covered by Section 13.4 (which may be
made directly against Seller if the Escrow Fund is exhausted), no claim for
Losses for a breach of this Agreement may be made in excess of the Liability
Limit and Purchaser will not seek

- 24 -



--------------------------------------------------------------------------------



 



      payment of a claim for Losses out of assets other than those identified in
this Section 14. Purchaser acknowledges that it has accepted the risk that
claims will exceed this amount.

  14.4   Release of Escrow Fund. At the Escrow Release Date the Escrow Agent
will release all amounts in the Escrow Fund, except for amounts held in reserve
to cover pending claims for which Purchaser has made a written claim for
indemnity under this Agreement. The released amount will be distributed to
Seller. The methods for determining the amount to be held in reserve for pending
claims and for releasing the reserve are set forth in the Escrow Agreement.

15.   Notices. Notices under this Agreement must be in writing. Notices are
deemed given:

  15.1   when personally delivered;     15.2   when received by facsimile or by
overnight courier service; or     15.3   on the fifth business day after mailing
by first class registered mail, return receipt requested.

      Notices must be sent to the parties at the addresses stated on the
signature page of this Agreement (or at any other address designated in a notice
given by a party to change its address).

16.   Certain Costs.

  16.1   Costs of Proceedings. In any Proceeding arising under or related to
this Agreement the prevailing party is entitled, in addition to other amounts it
recovers, to have the other party pay all costs and expenses (including
reasonable attorneys’ fees) incurred in connection with the Proceeding.     16.2
  Expenses. Each party is solely responsible for its own expenses relating to
the preparation, execution, and consummation of this Agreement and the
transactions contemplated by this Agreement, including any fees payable to an
investment banker or broker.

17.   Miscellaneous.

  17.1   Integration and Amendment. This Agreement, together with the Escrow
Agreement, constitutes the entire agreement of the parties, and supersedes all
prior agreements or understandings among the parties, with respect to their
subject matter. This Agreement may be amended only in a written agreement signed
by all of the parties.     17.2   Waivers. No waiver under this Agreement is
valid unless it is in writing and signed by the party giving the waiver. A
waiver of a particular matter does not waive a subsequent or similar matter.

- 25 -



--------------------------------------------------------------------------------



 



  17.3   Binding Effect. This Agreement is binding upon, and inures to the
benefit of, each party and its successors and assigns.     17.4   No Benefit to
Others. This Agreement is solely for the benefit of the parties (and their
successors and assigns) and does not confer any rights on any other persons.    
17.5   Severability. The invalidity or unenforceability of any provision of this
Agreement does not affect the other provisions. This Agreement is to be
construed in all respects as if it excluded any invalid or unenforceable
provision.     17.6   Construction and Headings. Whenever a singular word is
used in this Agreement it also includes the plural if required by the context,
and vice versa. Paragraph headings are for convenience only and do not define or
limit the contents of a paragraph.     17.7   Cooperation. In order to carry out
this Agreement, each party will cooperate, will take further action, and will
execute and deliver further documents as reasonably requested by any other
party.     17.8   Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together are one original.     17.9   Governing
Law. This Agreement is governed by the internal Laws of Arizona. Exclusive
jurisdiction and venue for any litigation arising under this Agreement is in the
federal and state courts located in Maricopa County, Arizona.

18.   Effective Date. This Agreement is executed and effective as of October 7,
2005.

          [Signatures Follow]

- 26 -



--------------------------------------------------------------------------------



 



                              NHT, Inc., a Colorado corporation    
 
                                By:        /s/ Mark Herbst                
 
                     Mark Herbst, President    
 
                                Address:                     6273 Monarch Park
Place                     Niwot, Colorado 80503    
 
              Attention:   Mark Herbst    
 
              Telephone:   (303) 544-7252    
 
              Facsimile:   (303) 442-4587    
 
                                with a copy to:    
 
                                        Erik Rebich, Esq.                    
6273 Monarch Park Place                     Niwot, Colorado 80503    
 
              Telephone:   (303) 468-4277    
 
              Facsimile:   (303) 468-4266    
 
                            Rockford Corporation, an Arizona corporation    
 
                                By:        /s/ W. Gary Suttle                
 
                     Gary Suttle, President    
 
                                Address:                     Rockford
Corporation                     600 S. Rockford Drive                     Tempe
Arizona 85281    
 
              Attention:   W. Gary Suttle, President    
 
              Telephone:   (480) 967-3565    
 
              Facsimile:   (480) 966-3639    
 
                                with a copy to:                     Kevin Olson
                    Steptoe & Johnson LLP                     201 E. Washington
St., Suite 1600                     Phoenix, Arizona 85004    
 
              Telephone:   (602) 257-5275    
 
              Facsimile:   (602) 257-5299    

- 27 -